Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuznar U.S. 5,197,807.
	Re clm 1, Kuznar discloses a bearing assembly (Fig. 1) extending between a rotor (15) and a housing (17), the bearing assembly comprising a plurality of bearing rolling elements (14) mounted for rotation within a bearing ring (13), an oil damper cavity (20) between the bearing ring and the housing, an oil inlet path (21) to feed the oil damper cavity, and at least one damper ring (24 and 25, Fig. 1; 27, Fig. 2) defining a corresponding axial limit to the oil damper cavity, the at least one damper ring having a radially inner edge received in a corresponding annular groove (23) defined in the bearing ring, and a radially outer edge (outer circumference of 28 and 29, Fig. 2) having at least one arc portion (outer surfaces between gaps 30 and 31) extending radially outwardly relative the annular groove and engaging the housing (as shown in Fig. 1), and at least one controlled leakage portion (at 30 and 31) radially recessed from the housing and forming a leakage path leading axially out from the oil damper cavity.
	Re clm 3, Kuznar further discloses a plurality of controlled leakage portions (30 and 31) circumferentially interspaced from one another along a periphery of the outer edge.
	Re clm 4, Kuznar further discloses two of said damper rings (24 and 25, Fig. 1), said two damper rings forming respective axial limits to the oil damper cavity and engaged in corresponding annular grooves (22 and 23).
	Re clm 5, Kuznar further discloses an oil outlet path leading out from the oil damper cavity across the housing (see dashed arrow in Fig. below).
	
    PNG
    media_image1.png
    611
    372
    media_image1.png
    Greyscale

	Re clm 6, Kuznar further discloses the at least one damper ring has a circumferential assembly gap (for example, gap at outer radially side of 30) between two circumferential ends, one of said at least one controlled leakage portion (31) being diametrically opposite the circumferential assembly gap.
	Re clm 7, Kuznar further discloses the oil inlet path includes at least one conduit (21) extending across the housing.
	Re clm 8, Kuznar discloses a gas turbine engine (col. 1: lines 15-16) comprising a bearing assembly (at 24 and 25, Fig. 1) extending between a rotor (15) and a housing (17) and having a plurality of bearing rolling elements (14) mounted for rotation within a bearing ring (13), and an oil damper cavity (20) between the bearing ring and the housing, a damper ring (Fig. 2) defining a corresponding axial limit to the oil damper cavity (Fig. 6), the damper ring having a radially inner edge (inner radial circumference of 24 and 25, Fig. 1 or 27, Fig. 2) configured to be received in a corresponding annular groove (22 or 23, Fig. 1) formed in a radially outer surface of the bearing ring, and a radially outer edge (outer radial circumference of 24 and 25/27, Figs.1 and 2) having at least one arc portion (portion of 28 or 29 between 30 and 31, Fig. 2) configured to extend radially outwardly relative the radially inner end and engage the housing, and at least one controlled leakage portion (circumferential gap in outer circumference of 27 created by 30 or 31) radially recessed from a circular projection of the at least one arc portion (outer circumference of 27 projects from smaller outer circumference at 30 or 31) and configured to form a leakage path leading axially out from the oil damper cavity.
	Re clm 10, Kuznar further discloses a plurality of controlled leakage portions (30 and 31) circumferentially interspaced from one another along a periphery of the outer edge.
	Re clm 11, Kuznar further discloses a circumferential assembly gap (for example, gap at outer radially side of 30) between two circumferential ends, one of said at least one controlled leakage portion (31) being diametrically opposite the circumferential assembly gap.
	Re clm 12, Kuznar discloses a method of damping relative movement between a rotor (15) and a housing (17), the method comprising : feeding oil (col. 2: lines 36-38) into an oil damper cavity (20) extending radially between a bearing ring (13) and the housing (17), and axially along an outer face of the bearing ring the oil damper cavity being terminated at least at one axial end by a damper ring (24 and 25, Fig. 1); allowing at least one controlled leakage flow (via gap created by 30 and 31, Fig. 2) axially across a spacing formed radially between at least one controlled leakage flow portion of a radially outer edge of the damper ring and the housing.
	Re clm 13, Kuznar further discloses allowing a controlled leakage flow includes allowing a controlled leakage flow across a plurality of said spacings (30 and 31), said plurality of spacings being circumferentially interspaced from one another.
	Re clm 14, Kuznar further discloses the damper cavity is terminated at both axial ends by corresponding damper rings (24 and 25, Fig. 1; col. 3: lines 29-30), and said allowing a controlled leakage flow includes allowing a controlled leakage flow across spacings formed at both axial ends.
	Re clm 15, Kuznar further discloses evacuating oil from the bearing cavity across the housing (see Annotated Fig. 1 above).
	Re clm 16, Kuznar further discloses said feeding oil includes feeding said oil across the housing (21 extends radially across the housing, Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuznar U.S. 5,197,807 in view of Phillips U.S. 2,297,112.
Assuming the gaps provided by 30 and 31 of Kuznar cannot be considered a controlled leakage portion:
Re clm 1, Kuznar discloses a bearing assembly (Fig. 1) extending between a rotor (15) and a housing (17), the bearing assembly comprising a plurality of bearing rolling elements (14) mounted for rotation within a bearing ring (13), an oil damper cavity (20) between the bearing ring and the housing, an oil inlet path (21) to feed the oil damper cavity, and at least one damper ring (24 and 25, Fig. 1; 27, Fig. 2) defining a corresponding axial limit to the oil damper cavity, the at least one damper ring having a radially inner edge received in a corresponding annular groove (23) defined in the bearing ring, and a radially outer edge (outer circumference of 28 and 29, Fig. 2) having at least one arc portion (outer surfaces between gaps 30 and 31) extending radially outwardly relative the annular groove and engaging the housing (as shown in Fig. 1), and at least one controlled leakage portion (36 and 37, Fig. 2-3) and forming a leakage path leading axially out from the oil damper cavity.
Kuznar does not disclose the at least one controlled leakage portion (36 and 37) being radially recessed from the housing.
Phillips teaches a damper ring (4, Fig. 1 and 3) comprising at least one arc portion (curved sections on opposite sides of 9, Fig. 3) and at least one controlled leakage portion (9, Fig. 3) being recessed from the housing (10, Fig. 1) for the purpose of providing means for metering a predetermined amount of oil past the ring (page 1, col: 1,  lines 10-12).
Since both Kuznar and Phillips disclose damper rings with controlled leakage portions, it would have been obvious to one of ordinary skill in the art to substitute the damper ring of Kuznar with that of Phillips and provide the at least one controlled leakage portion being radially recessed from the housing to achieve the predictable result of metering a predetermined amount of oil past the ring. It is also noted that the ring 4 of Phillips is easier to manufacture than the more complex-shaped ring of Kuznar.
Re clm 2, the improved ring of Phillips further discloses the controlled leakage portion is provided in the form of a planar portion (9, Fig. 3) of the outer edge, the planar portion of the outer edge being normal to the radial orientation.
Re clm 3, the improved ring of Phillips further discloses a plurality of controlled leakage portions circumferentially interspaced from one another along a periphery of the outer edge (10s, Fig. 1).
	Re clm 4, Kuznar further discloses two of said damper rings (24 and 25, Fig. 1), said two damper rings forming respective axial limits to the oil damper cavity and engaged in corresponding annular grooves (22 and 23).
	Re clm 5, Kuznar further discloses an oil outlet path leading out from the oil damper cavity across the housing (see dashed arrow in Fig. below).
Re clm 6, the improved ring of Phillips further discloses a circumferential assembly gap between two circumferential ends (spacing shown in top right portion of Fig. 1; page 2, col: 1, lines: 16-18). 
Kuznar further discloses the location of the controlled leakage portion is a known result effect variable that controls the distribution of fluid pressure around the ring (col. 4: lines 3-7), however Kuznar does not specifically disclose one of said at least one controlled leakage portion being diametrically opposite the circumferential assembly gap.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the improved damper ring of Phillips and provide one of said at least one controlled leakage portion being diametrically opposite the circumferential assembly gap for the purpose of ensuring the proper pressure distribution around the ring.
Re clm 7, Kuznar further discloses the oil inlet path includes at least one conduit (21) extending across the housing.
	Re clm 8, Kuznar discloses a gas turbine engine (col. 1: lines 15-16) comprising a bearing assembly (at 24 and 25, Fig. 1) extending between a rotor (15) and a housing (17) and having a plurality of bearing rolling elements (14) mounted for rotation within a bearing ring (13), and an oil damper cavity (20) between the bearing ring and the housing, a damper ring (Fig. 2) defining a corresponding axial limit to the oil damper cavity (Fig. 6), the damper ring having a radially inner edge (inner radial circumference of 24 and 25, Fig. 1 or 27, Fig. 2) configured to be received in a corresponding annular groove (22 or 23, Fig. 1) formed in a radially outer surface of the bearing ring, and a radially outer edge (outer radial circumference of 24 and 25/27, Figs.1 and 2) having at least one arc portion (portion of 28 or 29 between 30 and 31, Fig. 2) configured to extend radially outwardly relative the radially inner end and engage the housing, and at least one controlled leakage portion (36 and 37, Fig. 2) configured to form a leakage path leading axially out from the oil damper cavity.
Kuznar does not disclose the at least one controlled leakage portion (36 and 37) being radially recessed from a circular projection of the at least one arc portion.
Phillips teaches a damper ring (4, Fig. 1 and 3) comprising at least one arc portion (curved sections on opposite sides of 9, Fig. 3) and at least one controlled leakage portion (9, Fig. 3) being radially recessed from a circular projection of the at least one arc portion (9 is recessed from arc portions on either side of 9, Fig. 3) for the purpose of providing means for metering a predetermined amount of oil past the ring (page 1, col: 1,  lines 10-12).
Since both Kuznar and Phillips disclose damper rings with controlled leakage portions, it would have been obvious to one of ordinary skill in the art to substitute the damper ring of Kuznar with that of Phillips and provide the at least one controlled leakage portion being radially recessed from a circular projection of the at least one arc portion to achieve the predictable result of metering a predetermined amount of oil past the ring. It is also noted that the ring 4 of Phillips is easier to manufacture than the more complex-shaped ring of Kuznar.
Re clm 9, the improved ring of Phillips further discloses the controlled leakage portion is provided in the form of a planar portion (9, Fig. 3) of the outer edge, the planar portion of the outer edge being normal to the radial orientation.
Re clm 10, the improved ring of Phillips further discloses a plurality of controlled leakage portions circumferentially interspaced from one another along a periphery of the outer edge (10s, Fig. 1).
Re clm 11, the improved ring of Phillips further discloses a circumferential assembly gap between two circumferential ends (spacing shown in top right portion of Fig. 1; page 2, col: 1, lines: 16-18). 
Kuznar further discloses the location of the controlled leakage portion is a known result effect variable that controls the distribution of fluid pressure around the ring (col. 4: lines 3-7), however Kuznar does not specifically disclose one of said at least one controlled leakage portion being diametrically opposite the circumferential assembly gap.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the improved damper ring of Phillips and provide one of said at least one controlled leakage portion being diametrically opposite the circumferential assembly gap for the purpose of ensuring the proper pressure distribution around the ring.
Re clm 12, Kuznar discloses a method of damping relative movement between a rotor (15) and a housing (17), the method comprising : feeding oil (col. 2: lines 36-38) into an oil damper cavity (20) extending radially between a bearing ring (13) and the housing (17), and axially along an outer face of the bearing ring the oil damper cavity being terminated at least at one axial end by a damper ring (24 and 25, Fig. 1); allowing at least one controlled leakage flow (via 36 and 37, Fig. 2).
Kuznar does not disclose allowing at least one controlled leakage flow axially across a spacing formed radially between at least one controlled leakage flow portion of a radially outer edge of the damper ring and the housing.
Phillips teaches a damper ring (4, Fig. 1 and 3) comprising at least one controlled leakage flow (10, Fig. 1; 9, Fig. 3) axially across a spacing formed radially between at least one controlled leakage flow portion (9) of a radially outer edge of the damper ring and the housing for the purpose of providing means for metering a predetermined amount of oil past the ring (page 1, col: 1,  lines 10-12).
Since both Kuznar and Phillips disclose damper rings with controlled leakage portions, it would have been obvious to one of ordinary skill in the art to substitute the damper ring of Kuznar with that of Phillips and provide allowing at least one controlled leakage flow axially across a spacing formed radially between at least one controlled leakage flow portion of a radially outer edge of the damper ring and the housing to achieve the predictable result of metering a predetermined amount of oil past the ring. It is also noted that the ring 4 of Phillips is easier to manufacture than the more complex-shaped ring of Kuznar.
Re clm 13, the improved ring of Phillips further discloses said allowing a controlled leakage flow includes allowing a controlled leakage flow across a plurality of said spacings (10s, Fig. 1), said plurality of spacings being circumferentially interspaced from one another.
	Re clm 14, Kuznar further discloses the damper cavity is terminated at both axial ends by corresponding damper rings (24 and 25, Fig. 1; col. 3: lines 29-30), and said allowing a controlled leakage flow includes allowing a controlled leakage flow across spacings formed at both axial ends.
	Re clm 15, Kuznar further discloses evacuating oil from the bearing cavity across the housing (see Annotated Fig. 1 above).
	Re clm 16, Kuznar further discloses said feeding oil includes feeding said oil across the housing (21 extends radially across the housing, Fig. 1).

Response to Arguments
Applicant's arguments filed 05 July 2022 have been fully considered but they are not persuasive. 
102 Rejection
Applicant argues that person of ordinary skill in the art “would never have associated the slip joint 30, 31 as features sued to allow oil from leaking out of the squeeze film” and “the person skilled in the art would have recognized that a leakage path is already provided by the orifices 36”.  Applicant’s argument is logically flawed.  Applicant’s argument can be restated as, since 36 allow leakage, then no other part or portion of the seal can provide leakage.  Such an argument has no basis in fact or logic. One of ordinary skill in the art would recognize that the gap provided at 30 and 31 would obviously allow lubricant to leak out of the squeeze film damper.  Applicant’s assertion that such a gap would somehow not allow leakage is not consistent with physics.  Is Applicant asserting that the gap provided at 30 and 31 somehow blocks the lubricant? Applicant has provided no rationale or reasoning as to why the gaps at 30 and 31 would prevent leakage other than to say that 36 already provides this function. Applicant’s argument is not found persuasive since Applicant has merely stated an opinion that the gaps at 30 and 31 do not leak without any factual basis to support this opinion. The examiner notes that the arguments of counsel cannot take the place of factually supported objective evidence. See MPEP §2145.
103 Rejection
	Applicant argues that Phillips is not analogous art as the claimed subject matter, however this is inaccurate since Phillip is both in the same field of endeavor (seal rings) and the reference is also reasonably pertinent to the problem faced by the inventor (metering fluid past the ring). 
	Applicant states that the field of endeavor is an engine, while in reality, the invention is actually in the damper ring. Although Applicant attempted to change the scope of claim 8 from a “damper ring” to “a gas turbine engine”, the inventive features are still in the damper (seal) ring. This is exactly the same endeavor as that of both Kuznar and Phillip.  Thus, the prior art and the invention have the same field of endeavor (seal rings).  Not only is the field of endeavor the same, but the problem solved by Phillip is the same as that of the invention.  Namely, allowing means for metering oil past the ring. 
	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656